Citation Nr: 0634129	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  02-22 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq. 


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel







INTRODUCTION

The appellant had service with the National Guard from 
February 21, 1985, to April 28, 1987, and April 30, 1987, to 
October 18, 1988, and a DD Form 214 indicates that the 
appellant had active duty from August 19, 1987, to November 
17, 1987.  Thereafter, the appellant had active duty with the 
Army from October 19, 1988, to May 28, 1991.  The DD Form 214 
from this latter period indicates that character of the 
appellant's service for that period was a bad conduct 
discharge.  

This matter comes to the Board of Veterans' Appeals (Board) 
from determinations of the VA Regional Office (RO) in Waco, 
Texas.  The appellant appealed an August 2001 administrative 
decision, and an August 2001 rating decision, which 
effectively barred his eligibility for VA benefits for the 
period of active duty from October 19, 1988, to May 28, 1991.  
Prior to issuing a statement of the case (SOC) for that 
matter, the RO issued a February 2002 rating decision that 
denied service connection (for the purposes of health care 
under 38 U.S.C.A. Chapter 17) for a foot condition, 
hypertension, a right wrist injury, and a low back injury 
based on the military service prior to the service from 
October 1988 to May 1991.  In an August 2002 notice of 
disagreement, the appellant referred to only the denial of 
service connection for healthcare under Chapter 17 for the 
right wrist injury.  Thereafter, the RO issued a November 
2002 SOC for the following two issues:  Entitlement to VA 
benefits, and entitlement to service connection for health 
care under Chapter 17 for a right wrist injury.  

In a June 2005 decision, the Board determined that the 
character of the appellant's discharge from service was a bar 
to VA benefits for the period of service from October 19, 
1988, to May 28, 1991.  Also, the Board remanded the matter 
of service connection for a right wrist injury for purposes 
of health care, and directed that the RO should issue a SOC 
for several other claims.

The appellant appealed the Board's denial of basic 
eligibility to VA benefits to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2006, and in 
light of the recent case of Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006),  the appellant's attorney and the VA 
General Counsel agreed to a Joint Motion to Remand the Board 
decision for pre-decisional notification of the Veterans 
Claims Assistance Act of 2000 (VCAA).  A June 2006 Court 
Order granted the Joint Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is noted that the appellant's representative asked that 
this remand bypass the AMC and be sent directly to the RO.  
Further, noting "that the BVA is well aware of the fact that 
the AMC will not handle cases in which the [appellant] is 
represented by counsel," he suggested that to remand the 
case to the AMC would reflect "an intentional delaying 
tactic otherwise."  Other than his own bald statement, the 
representative does not provide any evidence of such delays 
in cases remanded to the AMC.  Without any good cause being 
shown for altering the Board's typical procedure for handling 
remands, the case will be remanded to the AMC.  

Thus, a VCAA letter should be sent to the appellant in 
compliance with the June 2006 Joint Remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
VCAA letter that notifies the appellant of 
any information, and any medical or lay 
evidence not previously provided to VA, 
which is necessary to substantiate the 
claim.  The letter should indicate which 
portion of the evidence is to be provided 
by the claimant, and which portion VA will 
attempt to obtain.  The letter should 
request that the appellant provide any 
evidence in his possession that pertains 
to the claim.  

2.  After any additional indicated 
development has been completed, the RO 
should again review the record.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



